In the Matter of a Question of Law Submitted by the Legislature to the Justices of the Supreme Court.

To the Hawaiian Legislature :

■ We have received from your Honorable Body a request for our opinion upon a question of law, as follows :
“ Whereas some doubt exists as to whether Electors for Nobles are qualified to vote at the Special Election on October 4th, 1892 next, by payment of personal taxes only, or whether such electors must also pay their property tax ;
'• Resolved, that the question be submitted to' their Honors, the Justices of the Supreme Court, for their opinion.”
The wording of the question submitted to us implies the conclusion of law that the payment of personal taxes is a necessary *601condition to the voting privilege at the special election, leaving only the question whether the payment of the property tax is also a requisite to such voting privilege.
The present law in regard to the collection of the property tax, as embodied in Section 58 of the Tax Law of 1882, provides that upon a failure to pay such tax by the 15th day of December, the same may be collected by distress upon the chattels of the tax-payer, or by civil action. According to this provision the collection of these taxes cannot be enforced until after December 15th. The tax-payer may pay them before that date if he pleases, but he cannot be required to do so. They are therefore not delinquent until after the 15th day of December, and their payment cannot be regarded as a condition precedent to the voting privilege at the election in question, such taxes not being delinquent at the time the same is to be held.
Respectfully submitted,
A. F. Judd,
Sanford B. Dole,

Justices Supreme Court.